DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 45-53 and (58-62, new claims) in the reply filed on December 20, 2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden in conducting searches encompassing both Groups I and II (page 8, bottom to page 9, 1st paragraph, Response).  This argument is not found persuasive because the search burden is not considered for applications filed under 371. Rather, the standard for restriction is based on the unity of invention.  To this end, Applicants contend that that Schwartz and Walter (of record) fail to teach the technical feature of an antibody-conjugated signal proliferation structure (via nucleic acid and/or biotin/streptavidin) (page 9, Response).  This is not found persuasive because the elected invention of Group II is rejected below as being obvious over the references made of record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 34-44 and 54-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 20, 2021.
guidance set forth in In re Ochiai.  In order to retain eligibility, Applicants must amend the withdrawn process claims throughout prosecution of the elected product claims  so as to remain commensurate with the product claims being examined.  Failure to do so will result in the loss of Applicants’ right to rejoinder.
Information Disclosure Statement
No IDS has been filed to date of the instant Office communication.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures contain texts which are not clear as to be legible.  For example, figures 1 and 2 contain texts which are out focus and are not legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Interpretation
	The terms, “HCR” and “isHCR” are defined specifically in the below sections of the specification and their definition has been adopted for the purpose of claim interpretation, and examination based thereon.


“isHCR in the present invention combines binder-biomolecule interaction with hybridization Chain Reaction (HCR) wherein the binder may be an antibody or a genetically-engineered tag for labeling a target biomolecule’ (section [031])

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48, 50, 52, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the term, “Nanobody”.  It is unclear whether this term is capitalized to note that it is a trademarked product or a typographical error.  In making the former assumption, the usage of trademark in a claim renders a claim indefinite because the metes and bounds of that product identified by a trademark is indefinite.  A trademark does not identify the product, but the source of the product, wherein the source can change the product while retaining the same trade name.  For 
Similarly, claim 50 which recites trademarked names are also indefinite.
Claim 52 is indefinite because it is unclear whether the limitation, “wherein the pair of amplifiers are modified at internal positions” is an actual step or it is imply that the modification is comprised by the amplifiers.  For the purpose of prosecution, the subject-limitation has been construed to mean, “wherein the pair of amplifiers comprise modification at internal positions” as the claim is drawn to a product.
Claim 61 is indefinite because the claim adds no further limitation than claim 51 itself.  The step of “is added to a final round of the multiple-round HCR for visualization” is an intended usage of the fluorophore-tagged amplifiers and does not further limit the kit of the parent claim 51.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Analytical Chemistry, 2011, vol. 83, pages 6890-6895).

    PNG
    media_image1.png
    253
    120
    media_image1.png
    Greyscale
Regarding claim 45, Choi et al. teach the below assay having the below construct (reproduced from Figure 1):
As seen the structure comprising the antibody can be construed to comprise:
orthogonal binders (the antibody itself);
orthogonal HCR initiators (the line which protrudes from the antibody); and
orthogonal pairs of HCR amplifiers, wherein each HCR initiators has a region for hybridizing with HCR amplifiers (see the hairpin structures which anneals to the region of orthogonal HCR initiator), and a region for conjugating a binder (“validated initiators were covalently linked to monoclonal antibodies specific for three human cytokines”, page 6893, 1st column).
With regard to claim 46, the orthogonal binders are orthogonal antibodies (see above).
With regard to claim 47, the orthogonal HCR initiators are directly conjugated to the orthogonal antibodies using chemical linkers (see above, the antibody is covalently linked to monoclonal antibodies).
Choi et al. do not explicitly teach a kit comprising a set of reagents employed in their disclosed method.
 prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the reagents of Choi et al. into a kit in view of the conventionality of kits in the analytical arts for the advantages of convenience, cost-effectiveness, matched and/or pre-weighed components, etc.
	The invention as claimed is deemed prima facie obvious over the cited references.

Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 5392-5399).
Zhang et al. teach a DNA-based hybridization chain reaction for amplified signal, wherein the artisan employ:
orthogonal binders(“polyclonal goat anti-human IgG (Fc specific)”, page 5393, 1st column);
orthogonal HCR initiators (“secondary antibodies on the gold nanoparticles conjugated with initiator strands (Ab2-S1-AuNPs) , page 5393, 1st column); and
orthogonal pairs of HCR amplifiers (“HCR reaction of DNA initiator strands on the Ab2-S1-AuNPs between H1* and H2* hairpin DNA molecules”, page 5393, 1st column), wherein each HCR initiator has a region for hybridizing with a HCR amplifier (see multiple binding regions on the 
With regard to claim 46, the orthogonal binders are orthogonal antibodies (see above).
With regard to claim 47, the orthogonal HCR initiators are directly conjugated to the orthogonal antibodies using chemical linkers (“5 mL of 16 nm gold colloids (AuNPs …) … 200 L of polyclonal goa anti-human IgG antibody (Ab2 …) was added into gold colloids and incubated … Ab2 antibodies were covalently bound to gold nanoparticles via the dative binding between gold nanoparticles and free –SH groups of the antibody”, page 5394, 1st column, 2nd paragraph).
With regard to claim 48, the antibody is a IgG (see above).
Zhou et al. do not explicitly teach a kit comprising a set of reagents employed in their disclosed method.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the reagents of Zhou et al. into a kit in view of the conventionality of kits in the analytical arts for the advantages of convenience, cost-effectiveness, matched and/or pre-weighed components, etc.
prima facie obvious over the cited references.

Claims 51, 53, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 5392-5399), as applied to claims 45-48 above, and further in view of Ge et al. (Chem. Commun., 2014, vol. 50, pages 11879-11882).
The teachings of Zhang et al. have already been discussed above, 
While Zhang et al. teach and employ a method of amplifying signal generated from the presence of target molecules, the artisans employ electrochemical signal amplification and do not disclose all other types of signal detection means which could be employed in their method.
Consequently, Zhang et al. do not teach that the HCR amplifier pair is labeled with fluorescent dye (claims 51 and 61), or that grapheme oxide (GO) is employed for signal quenching (claim 53), or that the GO has a particle size of <500 nm (claim 62).
Ge et al. teach a method of performing HCR signal amplification reaction, wherein the artisans teach that the HCR amplifier pairs are labeled with a fluorescent dye (“FAM-labeled hairpin probe (HP1) and the label-free hairpin probe (HP2)”, page 11880, 1st column).
Ge et al. also teach using grapheme oxide (GO) substrate to quench the unused probes (“unreacted hairpin probes, HP1 and HP2, can be absorbed on the GO st column).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou et al. and Ge et al., thereby arriving at the invention as claimed for the following reasons.

    PNG
    media_image2.png
    339
    718
    media_image2.png
    Greyscale
The teachings of Zhou et al. is provided for by the below graphical representation (reproduced from Scheme 1 on page 5393):



As seen, the binding of the HCR oligonucleotide amplifiers (H1 and H2) operate by binding onto an oligonucleotide found on the HCR initiator (H1 binds), and results in the binding region of H2 oligonucleotide, wherein the process results in the proliferation of the structures, and signal amplification.
	While Zhou et al. did not teach that other forms of detectable means could be substituted, one of ordinary skill in the art would have recognized that fluorescent labeling scheme on the H2 could also be employed for signal amplification.
	In fact, said one of ordinary skill in the art would have had a certain expectation of success at doing so given that Ge et al. teach an HCR signal 
	
    PNG
    media_image3.png
    316
    545
    media_image3.png
    Greyscale
As seen, Ge et al. teach the use of HCR oligonucleotides which are fluorescently labeled, whose signal amplification is propagated the same way as those of Zhou et al.’s HCR oligonucleotides.
	Therefore, one of ordinary skill in the art would have had a reasonable expectation of success that labeling scheme provided by Ge et al. would have also yielded the predictable outcome of signal amplification when the target is present in  t of Zhou et al.
	In addition, because Ge et al. also provided a solution to quench the native fluorescent signals from unreacted HCR oligonucleotides by providing a GO 1, said one of ordinary skill in the art would have been naturally led to combine this teaching of Ge et al. when arriving at the invention as claimed.  Because GO particles are the same as those described by Applicants’ claim, the size limitation is deemed to be met.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
The invention as claimed is therefore, obvious over the cited references.

s 49, 50, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 5392-5399), as applied to claims 45-48 above, and further in view of Kolberg et al. (Current Pharmaceutical Design, 2013, vol. 19, pages 5406-5413).
The teachings of Zhang et al. have already been discussed above.
The target molecule detected by Zhang et al. is by a monoclonal antibody specific for the target, and this monoclonal antibody is bound by an orthogonal binder comprised by the HCR initiator which is an anti-antibody to said monoclonal antibody.
Zhang et al. do not teach all possible ways in which the HCR initiator can bind to the target molecule.
Consequently, Zhang et al. do not teach that the orthogonal binders are tag binding partner (claim 49), wherein HCR initiators are conjugated to tag binding partners selected from the list on claim 50, or that the tag is a CLIP-tag (claims 59 and 60).
Kolberg et al. teach a well-known method of coupling two molecules via Snap-Tag and benzyguanine (BG) modification, wherein a SNAP fusion protein is cupled to a BG modified labeling moiety (see Figure 1).
Kolberg et al. also teach that CLIP-tag is also employed for the same purpose (“fused binding proteins to SNAP- and CLIP-tag … added BG-modified PEG linker …”, page 5408, 1st column, 2nd paragraph).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang et al. with the teachings of Kolberg et al., thereby arriving at the invention as claimed for the following reasons.
While Zhang et al. joined their antibody to the bead comprising the HCR initiators via different conjugation means (“Ab2 antibodies were covalently bound to gold nanoparticles via the dative binding between gold nanoparticles and free –SH groups of the antibody”, page 5394, 1st column), said one of ordinary skill in the art would have recognized that other means of conjugating the antibody to the HCR initiators would have also yielded the same predictable structure which comprises a binding partner at one and comprising HCR initiators.  Therefore, the use of prior art known means of joining and implementing them to produce the same structure employed by Zhang et al., that is, an antibody coupled to a bead comprising HCR initiators would have been reasonably expected to be successful employing, “a finite number of identified, predictable solutions”, giving a person of ordinary skill a “good reason to pursue the known options within his or her technical grasp (see MPEP 2143(I)(E).
Given that Kolberg et al. teach that proteins can be modified yield a SNAP or a CLIP region and can be bound by a moiety comprising BG, said one of ordinary skill in the art would have predicted that any such known means of joining molecular entities would have produced the same desired construct.
KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Therefore, for the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.

52 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 5392-5399), as applied to claims 45-48 above, and further in view of Xu et al. (Biosensors and Bioelectronics, published on-line October 2016, vol. 89, pages 795-801).
The teachings of Zhang et al. have been discussed above.
Zhang et al. do not teach that H1 and H2 amplifiers are biotinylated.
Xu et al. teach an HCR signal amplification detection wherein H1 and H2 are biotinylated, which aids in formation of signal amplification structure (see below, reproduced from Figure 1):

    PNG
    media_image4.png
    290
    708
    media_image4.png
    Greyscale

	As seen, H1 and H2 HCR amplifiers are biotinylated, wherein upon their complex formation, signal generating means of HRP bound to streptavidin bind to multiple sites on the H1/H2 complex, generating multiple signals therefrom.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang et 
	Xu et al. teach that their HCR-HRP, which is a streptavidin-horseradish peroxidase modified hybridization chain reaction was an, “effective amplifier and signal report element” (page 796, 1st column), allowing for the detection to be performed by the naked eye (“visual output accompanied by the generation and amplification of the detection signal”, page 796, 1st column), providing a “great promise for on-site rapid analysis” (page 796, 1st column, bottom paragraph).
	Therefore, one of ordinary skill in the art would have been motivated to adopt the structures of H1 and H2 of Xu et al. into the method disclosed by Zhang et al., for the purpose of detecting the presence of the targets via the detection means of Xu et al., which would have allowed for a rapid, on-site analysis.  
	Because the H1 and H2 complex responsible for generating the signal amplification were employed by Zhang et al. and Xu et al., one of ordinary skill in the art would have had a certain expectation of success at combining the teaching, despite the change in the type of the reporter being detected.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
And it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).
prima facie obvious therefore.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 5392-5399), as applied to claims 45-48 above, and further in view of Zhou et al. (Nucleic Acids Research, 1993, vol. 21, No. 25, pages 6038-6039).
The teachings of Zhang et al. have been discussed above.
Zhang et al. do not teach all possible ways in which the HCR initiator can bind to the target molecule.
Consequently, Zhang et al. do not teach that the orthogonal antibodies are orthogonal biotinylated antibodies, and the orthogonal HCR initiators are biotinylated initiators for conjugating the vacant binding sites of streptavidin, which are capable of conjugating to the biontinylated antibodies.
Zhou et al. teach a method of producing signal amplification during immuno-PCR, wherein an anti-antibody which is part of means for signal amplification, is biotinylated, which is then bound to streptavidin, which then binds to signal biotinylated nucleic acids which are responsible for signal amplification:
“biotinylated secondary antibody … free streptavidin and biotinylated signaling DNA are immobilized consecutively” (Figure 1)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang et 
The structures responsible for signal amplification in Zhang et al. and Zhou et al. are shown side-by-side below (reproduced from Scheme 1 and Figure 1, respectively):

    PNG
    media_image5.png
    289
    732
    media_image5.png
    Greyscale

As seen, the antibody is coupled to a complex which is responsible for producing signal amplification reactions.  Therefore, one of ordinary skill in the art would have been motivated to employ any such means known in the art for allowing signal amplification reaction to be produced.  
Expounding, while Zhang et al. joined their antibody to the bead comprising the HCR initiators via different conjugation means (“Ab2 antibodies were covalently bound to gold nanoparticles via the dative binding between gold nanoparticles and free –SH groups of the antibody”, page 5394, 1st column), said one of ordinary skill in the art would have recognized that other means of binding the antibody to the HCR initiators would have also yielded the same predictable structure which comprises a binding partner at one and comprising HCR initiators.  Therefore, the use of prior art 
Given that Zhou et al. teach that antibody can be derivatized with a biotin, and signal amplification means can be complexed therewith via biotinylation and an intervening streptavidin, said one of ordinary skill in the art would have predicted that any such known means of joining molecular entities would have produced the same desired construct.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere 
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Therefore, for the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 45-53 and 58-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-28 of copending Application No. 16/964,386 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application is also drawn to a kit for performing isHCR comprising a) antibody specific to an analyte (or orthologous binders); b) orthologous HCR initiators (“HCR initiator”); and c) orthologous pairs of HCR amplifiers each having a region for hybridizing with HCR with HCR intiator (“pair of HCR amplifiers, wherein the HCR initiator has a region for hybridizing with a HCR amplifier”) and a region for conjugating the antibody (or binder).
Claims of the reference application also teach that amplifiers are labeled with biotin, Alexa Fluoro (see claim 17), or that the antibody and HCR initiator is bound via streptavidin-biotin interaction (claim 18), also comprising GO (claim 27), amplifiers have internal positions that are accessible to streptavidin (claim 25), or that the covalent bond interaction between the antibody and the HCR initiator is via click chemister linker (claim 20).
Therefore, the instantly claimed kit is deemed obvious over the claimed kit of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 25, 2022
/YJK/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “sample containing … HP1, HP2 … was found to exhibit a high fluorescence signal … However, up to 90% fluorescence emission was quenched upon the addition of 5 g mL-1 GO … This fact was attributed to the strong adsorption of the hairpin DNA on the GO nanosheet surfaces and the excellent fluorescence quenching ability of GO nanosheets originated from the effective FRET between the fluorescent dye and GO nanosheets.” (page 11880, 1st column, bottom to 2nd column, 1st paragraph, Ge et al.)